Citation Nr: 9918752	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a dental disorder.

5.  Entitlement to service connection for insomnia.  

6.  Entitlement to a compensable rating for residuals of a 
right acromioclavicular joint separation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
December 1993.  His DD 214 also reflects additional, prior 
periods of active and inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of a right acromioclavicular joint separation and 
assigned a noncompensable disability rating; and denied 
service connection for bilateral knee disorders, a skin 
disorder, a dental disorder, insomnia, heart rhythm problems, 
bronchitis, hair loss, and nervousness.  

In his July 1996 notice of disagreement, the veteran 
challenged the noncompensable rating assigned for the 
service-connected residuals of a right acromioclavicular 
joint separation, as well as the denials of service 
connection for bilateral knee disorders, a skin disorder, a 
dental disorder, and insomnia.  In addition, he raised 
several other claims for service connection.  

In a July 1996 rating decision, the RO denied service 
connection for headaches, swollen joints, and a major 
depressive disorder with nightmares and mood swings.  
Subsequently, in an October 1996 letter, the RO denied 
service connection for a stomach disorder.  However, these 
issues have not been certified for appeal, and are not 
currently before the Board.  Hence, they will not be 
addressed herein.  

REMAND

In his October 1996 substantive appeal, the veteran indicated 
that he wished to appear personally before a Member of the 
Board at the local office.  He was notified by the RO in a 
letter dated September 22 , 1998, that he was scheduled for 
such hearing on October 19, 1998.  Subsequently, in a letter 
dated October 7, 1998, the RO informed him that the hearing 
had to be postponed until April 1999.  Nevertheless, it 
appears that a Member of the Board conducted hearings at the 
RO in October 1998.  In a handwritten note on the original 
notification letter in the veteran's file, the Board Member 
who appeared indicated that the veteran failed to report to 
his scheduled hearing.  The case was then transferred to the 
Board.  

In a May 1999 letter to the veteran, the Board requested 
clarification as to whether he still wished to appear for a 
hearing before a Member of the Board.  It was further noted 
in the letter that if the veteran failed to respond within 30 
days, the Board would assume that he still wanted such 
hearing, and remand the matter to the RO.  This letter was 
returned to the Board as undeliverable, and there was no 
forwarding address.  

The law provides that a veteran may request a hearing before 
a traveling Member of the Board, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107(d) (West Supp. 
1999); 38 C.F.R. § 20.704 (1998).  The record indicates that 
the veteran was scheduled for a travel board hearing in 
October 1998; however, two weeks prior to the hearing date, 
the RO informed him that the hearing had to be postponed 
until April 1999.  While it appears that a Member of the 
Board reported to the RO in October 1998 to conduct the 
scheduled hearings, there is no indication in the record 
showing that the veteran was informed of this fact.  
Furthermore, there is no indication that he withdrew his 
request.  Therefore, the Board must assume that he still 
wishes to testify before a Member of the Board at the local 
office.  

The Board notes that a notation in the file indicates that 
the veteran may have relocated to Iowa; however, this 
information is not confirmed.  Nevertheless, the veteran is 
advised that his cooperation in responding to requests for 
information, reporting for scheduled appointments, and 
informing the RO of any changes of address in a timely manner 
is required.  Furthermore, the Board points out that, "the 
duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  While the VA does 
have a duty to assist the veteran (appellant) in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran 
(appellant) to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

The RO should attempt to ascertain the 
veteran's current address, utilizing 
reasonable sources, including the 
assistance of his accredited 
representative.  All such efforts should 
be documented in writing for the record.  
The veteran should then be scheduled for 
a personal hearing before a Member of the 
Board at the regional office having 
jurisdiction of his claim.  The veteran 
and his representative should be notified 
of the date and time of such hearing.  

The veteran need take no action until he is notified, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet.App 129, 
141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


